DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 11-20) in the reply filed on 9/14/2021 is acknowledged.  The traversal is on the ground(s) that independent claims 1 and 11 are not distinct because the limitations of the apparatus of claim 1 are now recited within independent claim 11.  This is not found persuasive because the inventions are still considered independent or distinct because the product as claimed (claims 1-10) can still be used in a materially different process of using the product such as to hang a coat therefrom (i.e. coat hook) or, as related to sewing, for clamping separate layers of work material together for stitching.  Claims 11-20 are still considered classified in D06F89/00.  Regardless, note that inventions do not have to have a different classification in order to acquire a separate status in the art (divergent subject matter).  Additionally, note that inventions can have different classifications within D05B.       
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 11, the terms, “Selecting”, Threading”, “Placing” (3 occurrences), “Pulling”, and “Activating” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is considered indefinite because it is not clear if the claim is meant to be a dependent claim or an independent claim.  The preamble of the claim recites, “A method of implementing the hem sewing system of claim 1”.  However, all the structure of claim 1 is found within lines 2-6 of the claim.  Therefore it appears that claim 11 is improperly dependent from claim 1 because no additional limitations are being presented thereby. 
Claim 18 recites the limitations "the fastener" and “the top plate adjustment bracket” within the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is claim 18 supposed to be dependent from claim 14 instead of claim 13?

All remaining claims are also rejected under 35 U.S.C. 112(b) because each is dependent from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATOMA (US 5,441,002).
Regarding claim 11, SATOMA discloses a method of implementing a hem sewing system comprising an apparatus having a top plate (50) removably coupled to a corresponding bottom plate (10 and 30), wherein the bottom pate has a curved end (35, 37, 39, 41), and the top plate has a curved end (52, 53) that cradles the bottom plate curved end (at least 35, 37 thereof), and wherein the bottom plate has a hook (37, 39, 42) with a hook loop (section 39) and a hook end (41; specifically 42), and wherein the top plate and the bottom plate are substantially similar in width (Figures 1-5).  SATOMA discloses the method steps comprising a) selecting fabric (combination of W and T2; figures 5 and 6C) (since a fabric is being used with the device, SATOMA is inherently disclosing a fabric selection step because the fabric was “chosen” to be hemmed); b) threading the fabric through the hook of the bottom plate and around the hook loop to create a fold with a fabric overhang having a fabric edge (Fig. 5); c) placing the top plate over the bottom plate by inserting the bottom plate curved end into a center space of a top plate open end to where the top plate curved end cradles the hook (Figures 2 and 5; note elements 16, 17 and 56-59) (additionally, note para 7, lines 32-38); d) pulling the 
Regarding claim 12, SATOMA discloses pulling the fabric with the sewed seam over the needle plate of the sewing machine and through the other side of the sewing machine in a manner parallel to the front of the sewing machine (fig. 1) (note the direction of the work retainer or presser foot 4). 
Regarding claim 13, SATOMA discloses adjusting the width of the center of the apparatus by pulling the top plate curved end away from the hook (note element 57) (Figures 1, 2 and 5).
Regarding claim 14, SATOMA discloses securing the top plate (50) in place by threading a fastener (17) through an aperture (59) of the top plate wherein the top plate has an adjustment bracket (58) and a regulator (56 or 57) (figures 2 and 3).
Regarding claim 16, SATOMA discloses wherein the seam and the fabric overhang are substantially uniform along the entire length of the fabric (figures 5 and 6C).
Regarding claim 19, SATOMA inherently discloses removing the fabric from around the hook loop because the fabric is fed entirely though the device to form a seam and therefore the fabric would be “removed” from the hook loop thereof (fig. 6C).
Regarding claim 20, SATOMA discloses a device for folding of a material to create a seam similar to that of the applicant.  Accordingly, the device of SATOMA is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATOMA (US 5,441,002).
Regarding claim 15, SATOMA discloses the fabric being a T-shirt and hem tape (Background and Summary sections).  However, as discussed therewithin, SATOMA can be used to hem any work material.  The hemming of a long curtain is considered old and known in the art in order to create strong visually pleasing edges (for support, please note LEVINE et al., US 2,518,340).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the fabric of SATOMA as a long curtain, because such is considered old and known in the art in order to create a curtain with strong visually pleasing edges.
Regarding claim 17, SATOMA discloses the seam being sewn with a chain stitch (col. 6, lines 65-66).  However, it is considered old and known in the art for seams to be sewn with an overlock stitch in order to create a stronger connection.  Accordingly, it 
Regarding claim 18, SATOMA discloses releasing the fastener (17) (a portion thereof) from the top plate adjustment bracket (58; note element 57) and pulling/pushing the top plate curved end (52) towards the hook (particularly portion 39 thereof) as discussed within column 7, lines 32-38 and as shown in figure 5.  However, since it is necessary to complete this task for an edge of the hem tape (T2) to abut against one of the regulating surfaces (36, 39) (col. 7, lines 32-38), it would also be necessary or obvious to reverse this process (release a portion of the fastener from the top plate adjustment bracket and thus pull the top plate curved end away from the hook) when finished with the seam in order to allow enough space for insertion of the next work material for seaming.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method of SATOMA with the method step of releasing the fastener from the top plate adjustment bracket and pulling the top plate curved end away from the hook in order to allow enough space for insertion of the next work material for seaming.

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  For future reference, please note 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732